Citation Nr: 0908572	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on multiple periods of active duty from 
July 1956 through December 1980.  His periods of active duty 
included service aboard the U.S.S. Capitaine from November 
1963 through October 1964, U.S.S. Harder from August 1966 
through June 1967, U.S.S. Pollack from February 1968 through 
September 1968, and U.S.S. Puffer from October 1971 through 
July 1974.  The Veteran died in February 1999.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), the appellant must be provided notice that consists 
of:  (1) a statement of the conditions, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition that is not yet service-connected.  
Although the appellant was provided an August 2002 
notification letter that explained to her the evidence and 
information that was needed to complete her claim of service 
connection for the cause of the Veteran's death, it did not 
provide a statement listing the conditions for which the 
Veteran was service-connected at the time of his death.  
Under the circumstances, the RO should provide the appellant 
with such notice.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of Hupp v. 
Nicholson, the need for additional 
evidence regarding the claim on appeal.  
This letter must should include:  (1) a 
statement of the conditions, if any, for 
which the Veteran was service-connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate such 
a claim based on a previously service-
connected condition, if applicable; and 
(3) an explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a condition 
not yet service-connected. See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2.  After completion of the above 
development, the appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death should be 
readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




